DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 August 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-14 & 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/19.

Applicant's arguments filed 8/13/21 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1, 4, 9-10 & 22-24 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons made of record in Paper NO: 20210510 and as follows. This is a new matter rejection.
Applicant argues that proper basis for the amendment of the claims exist in the original claims, page 17, Table 5-1 & Fig. 1.  However, the proper context for the claim amendments to the specific m values = 464-1161 is in context for x = 33-81 [vs. 60-200] and MWs of about 90 k Da to about 224 k Da [vs. 500 k Da]; thereby, constituting new matter.  Note that all of these values are determined at a loading ratio of about 7% in Fig. 1 & Table 5-1, as correctly recited in amended claim 4, and wherein the MWs and degree of polymerization recited in claims 5-8 are also consistent with Fig. 1 & Tables 4 & 5-1 (and therefore, are not new matter here for these values).
Moreover, a reasonable interpretation for using closed language (i.e., “consisting of”) in new claims 22-24 would be only the four independent species specifically disclosed in Fig. 1 & Tables 4 & 5-1, and not ranges derived from the mixing and matching of generic values recited in the open claim language of original base claim 1.  Again see MPEP 2163.05 (III) for what properly constitutes defining new ranges. In re Wertheim (CCPA 1976).



Claim(s) 1, 4, 5, 8-10 & 22-24 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (2014; IDS Ref # 3), for the reasons made of record in Paper NOs: 20201221 & 20210510, and as follows.
Applicants argue on pages 2-3 of the response that Song teaches… peptide copies [of] 9-36…”.  However, it is not apparent that Song only teach a MW of 70 kDa; especially when Figure 1 and Tables 4 & 5-1 of the instant specification specifically indicates a peptide copy of 33 results in a MW of at least about 90 kDa, which is the lower limit recited in claims 1, 8-10 & 23, and therefore still anticipates these claims.  Note further that about 90 kDa is reasonably about 100 k Da (i.e., as it relates to claim 10).
As previously made of record, 
“A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments [emphasis added]”. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).

“nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments [emphasis added]. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Moreover, “[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…”. In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In summary, Song et al teach a multivalent random copolymer comprising instant Formula I (i.e., as it relates to the same formula recited in claim 1) in their Figure 1-conjugate #3 (pgs. 5233-5234; which indicates no limits in polymerization as relating to the parameters “x” or “m”), in which R1 is SEQ ID NO: 1 (i.e., as it relates to claims 1 & 22), R2 and R3 are CH3 (i.e., a C1 alkyl), RA is H and RB is a C3 alkyl monosubstituted with OH (i.e., as it relates to claims 1 & 22), and wherein “m” is still minimally 36 (i.e., pg. 5233, 2nd col, last pp and Fig. S13 nd col, indicates “fibril formation in a loading dependent manner”, the limitations of claims 4 and also 1 & 24 for ratios of 7% or 5-10%, respectively, are reasonably anticipated.  In that Song’s multivalent random copolymer remains identical to that of Formula I of instant claims 1 & 22, the range of molecular weights recited in claims 1, 5, 8-10 & 23 are necessarily anticipated, because when m = 36, the MW is reasonably at least 90 kDa based upon the instant specification.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        September 27, 2021